Tuck, J.,
delivered the opinion of this court.
The appellants have suggested one ground of error in the present record that we think conclusive of the case; we need not, therefore, express any opinion as to the other points so fully argued.
There is nothing here which distinguishes the case from many others, in which it has been held that an injunction will not lie. The complainant, claiming goods in a store, on which the appellants levied an execution against a third party, under whom the complainant asserts title, seeks the restraining process of equity to prevent their being sold under that writ. The bill does not show that the property was f such a character, or possessed such peculiar value, or interest *91to the owner, that he could not be adequately compensated by damages at law. If this injunction can be maintained, we can scarcely imagine a case where the execution of a judgment at law could not be prevented, and plaintiffs altogether frustrated in the recovery of just demands, even when asserted in the most solemn form.
(Decided June 7th, 1860.)
In the case of Bridges, et al.,vs. M'Kenna, 14 Md. Rep., 258, relief was granted, but merely on the ground that the complainant, being a feme covert, could obtain redress in a court of equity. But for that reason the bill would have been dismissed.
We do not consider that there is any thing in the record showing that, the defendants below waived their right to pro. ceed against the property in question.

Decree reversed, and bill dismissed with costs.